 Case 5:19-cv-00285-JPB Document 24 Filed 04/20/20 Page 1 of 2 PageID #: 205




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 WHEELING

MICHAEL BOWLING,

              Petitioner,

v.                                                      CIVIL ACTION NO. 5:19-CV-285
                                                        (BAILEY)
R. HUDGINS,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

22]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on March 16, 2020, wherein he recommends that the

respondent’s Motion to Dismiss or for Summary Judgment [Doc. 12] be granted and that

the petition [Doc. 1] be denied and dismissed with prejudice.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.



                                             1
 Case 5:19-cv-00285-JPB Document 24 Filed 04/20/20 Page 2 of 2 PageID #: 206




Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).

Service of the R&R was accepted on March 23, 2020, and objections were due April 6,

2020. To date, no objections have been filed. Accordingly, this Court will review the R&R

for clear error.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 22] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, respondent’s

Motion to Dismiss, or in the Alternative, Motion for Summary Judgment [Doc. 12] is hereby

GRANTED. Petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Doc. 1]

is hereby DENIED and DISMISSED WITH PREJUDICE. This Court further ORDERS that

this matter be STRICKEN from the active docket of this Court and DIRECTS the Clerk to

enter judgment in favor of respondent.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

       DATED: April 20, 2020.




                                               2
